             Case 1:18-cv-05833-MHC Document 15 Filed 05/13/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION


JESSICA BLINKHORN,


         Plaintiff,
                                                               CIVIL ACTION FILE
v.

                                                               NO. 1:18-CV-5833-MHC
QUICK SHOP CITGO, LLC. and
RIDDHI ALI, INC.,


             Defendants.


                                                    ORDER


        The parties having announced settlement, the Court hereby DIRECTS the Clerk to


administratively close this case. The parties shall file a dismissal upon finalization of the


settlement documents. If settlement negotiations fail, the parties should promptly move to


reopen the case.1


        IT IS SO ORDERED this                /3 "'aay of May, 2019.
                                                       �tMv
                                                      MARK H. COHEN
                                                      United States District Judge




         1
             Administrative closure is a docket-control device used by the Court for statistical purposes. The
parties need only file a motion to reopen the case if settlement negotiations fail. Administrative closure will
not prejudice the rights of the parties to this litigation in any manner.
